IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT NASHVILLE               FILED
                               MAY 1997 SESSION
                                                             November 6, 1997

                                                             Cecil W. Crowson
                                                            Appellate Court Clerk
STATE OF TENNESSEE,               )
                                  )   C.C.A. No. 01C01-9604-CC-00151
      Appellee,                   )
                                  )   Dickson County
V.                                )
                                  )   Honorable Leonard W. Martin, Judge
                                  )
DOROTHY SHELDON,                  )   (Forgery)
                                  )
      Appellant.                  )



                      OPINION CONCURRING IN RESULTS


      I concur in the result reached by the majority. I write separately however

because I have reached the conclusion that venue is proper in this case through a

somewhat different rationale than that expressed in the majority opinion.



      The indictment in the instant case provides:

          The Grand Jurors for the State of Tennessee, duly elected, impaneled,
          sworn, and charged to inquire in and for the body of the County of
          Dickson, in the State aforesaid, upon their oaths, present: Than
          DOROTHY SHELTON, A/K/A VIRGINIA SHELDON, A/K/A DOROTHY
          SPANN, A/K/A VICTORIA SPANN, heretofore, to-wit; on or about the 10th
          day of August, 1993, and prior to the finding of this Indictment, in the
          County of Dickson aforesaid, then and there unlawfully, and with intent to
          defraud Tennessee Credit Corporation, Renee Reeves, Agent and
          Victoria D. Spann of the sum of nine hundred seventy ($970.00) dollars,
          did forge and make, without the authorization of the said Tennessee
          Credit Corporation, Renee Reeves, Agent and Victoria D. Spann, a
          certain paper writing, to-wit: a Retail Installment Contract and Security
          Agreement, so that the said paper writing purported to bear the signature
          of the said Victoria D. Spann as drawer, in violation of T.C.A. 39-14-114,
          all of which is against the peace and dignity of the State of Tennessee.

      Thus, Appellant was charged with “making” forged documents to wit: a retail

sales contract and a security agreement. The proof showed that those document

were prepared in Dickson County based on false information submitted by Appellant
who later signed the documents in Humphreys County. The majority concludes that

the clerk at Leader Furniture Company who filled out the credit application became

the unwitting agent of Appellant, and that it was through this agent that the mental

element of forgery was committed in Dickson County. In my view however, the

making of the documents in Dickson County by an innocent agent based on the

false information submitted by Appellant constituted part of the actus reus of the

offense as charged in the indictment, and this action is sufficient to establish venue

in Dickson County.



       For these reasons I concur in the result reached by the Court.




                               ____________________________________
                               JERRY L. SMITH, JUDGE




                                          -2-